Citation Nr: 0909944	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
indirect inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 18, 
1973, through January 17, 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  By way of an October 1997 rating decision, the RO denied 
service connection for a left indirect inguinal hernia; the 
Veteran did not appeal.

2.  Evidence received since the October 1997 rating decision 
is new to the record in that it was not previously submitted 
to agency decision makers; but is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim for service connection for a left indirect 
inguinal hernia.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006 and July 2008.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and he was informed of the requirement that 
new and material evidence must be received in order to reopen 
a claim, and he was told what was required to substantiate 
the underlying service connection claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In the present case, the RO has obtained the 
Veteran's service treatment records (STRs) and VA medical 
records.  As to whether further action should have been 
undertaken by way of obtaining a medical opinion on the 
question of service connection for a left indirect inguinal 
hernia, the Board notes that such development is only 
considered necessary if the Veteran's claim is reopened due 
to the introduction of new and material evidence.  See 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA is 
not required to provide a medical examination or opinion).  
Consequently, as discussed below, because no new and material 
evidence has been submitted, the Board finds that VA did not 
have a duty to assist that was unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, an October 1997 rating decision denied 
service connection for a left indirect inguinal hernia.  The 
basis for the denial was that the hernia existed prior to 
service, and the RO found that there was no objective 
evidence that the pre-existing condition worsened as a result 
of service.  The Veteran did not appeal, and therefore, this 
October 1997 rating decision represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

The Board notes that the regulations governing new and 
material evidence were revised effective with claims received 
August 29, 2001, and thereafter.  However, because the 
Veteran's claim to reopen was received in April 2001, before 
the new regulations became effective, the claim will be 
adjudicated under the regulations in effect prior to the 
change.

The pertinent law states that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

At the time of the October 1997 denial, the relevant evidence 
of record consisted of:  the Veteran's DD Form 214, his 
service treatment records (STRs), which included a December 
1973 initial screening physical examination noting that the 
Veteran was found physically fit to undergo recruit training; 
however, a consultation provided at the time of the December 
1973 examination noted that the Veteran provided a history of 
a lump in his left groin which had been intermittently 
producing pain approximately two years prior to entering the 
military.  The examiner diagnosed the Veteran with a left 
inguinal hernia, noting that he needed but refused surgery, 
and therefore would not be placed on duty.  Other relevant 
evidence of record at the time of the October 1997 denial 
includes a Medical Board Report dated January 11, 1974 
recommending separation from service due to a left indirect 
inguinal hernia.  The report noted that the Veteran was first 
seen at the initial screening physical where he gave a 
history of a left-sided hernia, and physical examination 
revealed a left indirect easily reducible inguinal hernia.  
The Medical Board Report also noted that examination of the 
Standard Form 88 (the entrance examination provided in 
December 1973) revealed a normal physical examination.  
Evidence of record at the time of the October 1997 denial 
also includes a statement from the Veteran noting that he had 
been informed that his condition did not allow him to be 
considered physically qualified for service and that the 
Medical Board recommended his separation from the service.

Evidence submitted since the October 1997 denial includes: a 
December 1973 report of medical examination (entrance 
examination) which provides a normal clinical evaluation for 
the abdomen and viscera (which includes hernia); June 2006 
and August 2006 statements from the Veteran noting that he 
had surgery in 1975 for an inguinal hernia; and outpatient 
treatment records from the Huntington VA medical center 
(VAMC) dated from February 1998 through February 2006 which 
are related to other disabilities and do not reference 
treatment or complaints related to a left inguinal hernia.

Initially, the Board notes that the newly obtained December 
1973 report of medical examination is cumulative evidence 
because the January 1974 medical board report (of record at 
the time of the last prior final denial), specifically noted 
that the Standard Form 88 (the December 1973 entrance 
examination) revealed a normal clinical examination.  
Therefore, as the information about the Veteran's status at 
entry as contained in the December 1973 physical examination 
was of record at the time of the last prior final denial, 
this evidence is not considered "new" because it was 
previously considered by agency decision makers and is 
therefore cumulative and redundant.  Further, although the 
outpatient treatment records dated from February 1998 through 
February 2006 are newly added evidence which was not 
considered at the time of the prior denial, none of the newly 
submitted records address the central issue of whether any 
current left indirect inguinal hernia began during his period 
of service or whether a pre-existing left indirect inguinal 
hernia increased in severity during service.  Thus, the Board 
finds that the evidence received since the October 1997 RO 
decision is not material because the evidence does not bear 
directly and substantially upon the specific matter under 
consideration-i.e., the newly added evidence does not 
associate any current left indirect inguinal hernia with the 
Veteran's military service; and therefore is not so 
significant that it must be considered in order to fairly 
decide the claim.  It does not tend to prove the Veteran's 
claim in any manner different from evidence previously 
considered.

Further, the Board notes that although the Veteran's 
statements provide greater detail regarding his contentions 
of why his left inguinal hernia should be service connected; 
the determinative, but missing, evidence would be medical 
evidence that the Veteran's left indirect inguinal hernia 
either began during, or worsened during his period of 
military service.  His statement, which reiterates his 
previous contentions, is not so significant that it must be 
considered in order to fairly decide the claim.

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for a left indirect inguinal 
hernia has not been received, and the application to reopen 
will therefore be denied.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a left indirect 
inguinal hernia, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


